 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          No. 2:12-CR-00169-MCE
12                        Plaintiff,
13              v.                                       ORDER
14    MICHAEL LOTT,
15                        Defendant.
16

17          Defendant Michael Lott (“Defendant”) was convicted of Conspiracy to Distribute

18   and Possess with Intent to Distribute MDMA and Marijuana in violation of 21 U.S.C.

19   §§ 846 and 841(a)(1) and Conspiracy to Distribute Possess With Intent to Distribute

20   Crack Cocaine in violation of 21 U.S.C. §§ 846 and 841(a)(1) after he pled guilty

21   pursuant to a Rule 11(c)(1)(C) plea agreement. Under the terms of that agreement,

22   Defendant was sentenced to 168 months of imprisonment. On July 29, 2015, Defendant

23   filed a Motion to Reduce Sentence, which this Court denied on the basis that Defendant

24   was ineligible for relief because his sentence was based on his 11(c)(1)(C) agreement

25   and not on the guidelines. ECF Nos. 533. Given a subsequent change in this case law,

26   this Court ordered further briefing on Defendant’s Motion. ECF Nos. 537, 552.1 After

27
            1
             The Office of the Federal Defender responded to the legal question posed, but declined to
28   supplement Defendant’s original Motion. ECF No. 552.
                                                         1
 1   considering that briefing, the Court affirmed its denial of Defendant’s Motion. ECF No.
 2   557. Presently before the Court is Defendant’s renewed Motion to Reduce Sentence.2
 3   He is still ineligible for relief, however, for the same reasons previously stated. See id.
 4   Accordingly, Defendant’s latest Motion (ECF No. 604) and his subsequent Motion for
 5   Summary Judgment (ECF No. 614) are DENIED.
 6          IT IS SO ORDERED.
 7   Dated: November 20, 2019
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27          2
              The Office of the Federal Defender filed a Notice of Non-Supplementation of Defendant’s Pro Se
     Motion, ECF No. 606, and the Government filed an Opposition, ECF No. 612, both of which the Court
28   considered.
                                                         2
